NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30155

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00117-SPW-1

 v.
                                                MEMORANDUM*
NATHAN THOMAS TRUJILLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Nathan Thomas Trujillo appeals from the district court’s judgment and

challenges the 248-month sentence imposed following his guilty-plea conviction

for conspiracy to possess with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 846; possession with intent to distribute methamphetamine and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aiding and abetting, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; and

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Trujillo contends that the sentence is substantively unreasonable because it

fails to account for the mitigating factors of his case and his policy arguments that

the methamphetamine Guidelines are empirically unsound. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

seriousness of the offense, Trujillo’s criminal history, and the need to protect the

public. See Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587

F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”). Moreover, contrary to

Trujillo’s contentions, the record reflects that the district court considered

Trujillo’s arguments and sufficiently explained the sentence, including its

determination that a departure from the Guidelines on policy grounds pursuant to

Kimbrough v. United States, 552 U.S. 85 (2007), was unwarranted. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.


                                           2                                     19-30155